Case 9:21-cv-80728-AMC Document 91 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               Case No. 9:21-CV-80728-AMC

  SOUTH SPANISH TRAIL, LLC, a Florida
  limited liability company,

        Plaintiff,
  v.

  GLOBENET CABOS SUBMARINOS
  AMERICA INC., a Delaware for-profit
  corporation; CARIBBEAN CROSSINGS,
  LTD., INC.; and JOHN DOES 1-100,

        Defendants.
                                            /
  GLOBENET CABOS SUBMARINOS
  AMERICA INC., a Delaware for-profit
  Corporation,

        Counter-Plaintiff,
  v.

  SOUTH SPANISH TRAIL, LLC, a Florida
  limited liability company, and BOARD OF
  TRUSTEES OF THE INTERNAL
  IMPROVEMENT TRUST FUND OF THE
  STATE OF FLORIDA,

        Counter/Third-Party Defendants.
                                            /
  SOUTH SPANISH TRAIL, LLC,

        Cross-Plaintiff,
  v.

  BOARD OF TRUSTEES OF THE
  INTERNAL IMPROVEMENT TRUST FUND
  OF THE STATE OF FLORIDA, UNITED
  STATES OF AMERICA,

        Cross-Defendants.
                                            /
Case 9:21-cv-80728-AMC Document 91 Entered on FLSD Docket 05/27/2021 Page 2 of 3




                              UNOPPOSED MOTION FOR EXTENSION OF TIME

            Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiff/Counter-Defendant/Cross-

  Plaintiff, South Spanish Trail, LLC (“SST”), respectfully moves the Court for an extension of time

  to respond to the Motions to Dismiss (“Motions to Dismiss”) filed by Cross-Defendants, Board of

  Trustees of the Internal Improvement Trust Fund of the State of Florida (“BOT”), Florida Inland

  Navigation District (“FIND”), and United States of America (“USA”), and states:

            1.       On April 16, 2021, USA removed this case to federal court.

            2.       After multiple recusals, this case is now before Your Honor as of May 18, 2021,

  and before Magistrate Judge Bruce E. Reinhart as of May 24, 2021.

            3.       On May 17 BOT filed a Motion to Dismiss SST’s cross-claims against it [DE 64].

            4.       On May 18 USA filed a Motion to Dismiss SST’s cross-claim against it [DE 67].

            5.       On May 19 FIND filed a Motion to Dismiss SST’s cross-claim against it [DE 80].

            6.       Accordingly, SST’s responses to these Motions to Dismiss are due June 1 and 2. 1

            7.       SST hereby seeks an extension of time to respond to the Motions to Dismiss

  through and including June 14, 2021.

            8.       Counsel for BOT, FIND, and USA do not oppose the requested extension of time.

            9.       In addition to other commitments, counsel for SST has been preparing for an

  evidentiary hearing on a motion for a temporary injunction scheduled for June 2, 2021.

            10.      Moreover, SST is in the process of preparing amended cross-claims that will moot

  the Motions to Dismiss, and thus responding to them as presently scheduled would be a waste of

  the parties’ and judicial resources.

            11.      SST is seeking the requested extensions in good faith, and not for purposes of delay.



  1
      May 31, 2021 is Memorial Day.


                                                            1
                                                    TOBIN & REYES, P.A.
              MIZNER PARK OFFICE TOWER • 225 N. E. MIZNER BOULEVARD, SUITE 510 • BOCA RATON, FLORIDA • 33432
Case 9:21-cv-80728-AMC Document 91 Entered on FLSD Docket 05/27/2021 Page 3 of 3




         WHEREFORE, Plaintiff/Counter-Defendant/Cross-Plaintiff, South Spanish Trail, LLC,

  moves this Court for entry of an Order granting SST an extension until June 14, 2021 to respond

  to the Motions to Dismiss, to the extent such a response is necessary (as SST expects to file

  amended cross-claims prior to then that would moot the Motions to Dismiss), and granting such

  other and further relief as the Court deems just and proper.

                        CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

         Undersigned counsel certify that they have conferred with counsel for all affected parties,

  and that opposing counsel for such parties does not oppose the relief requested herein.


                                                              Respectfully submitted,

                                                              s/Sacha A. Boegem
                                                              Ricardo A. Reyes, FBN 864056
                                                              Sacha A. Boegem, FBN 0024930
                                                              Carrie S. Robinson, FBN 354030
                                                              TOBIN & REYES, P.A.
                                                              Attorneys for South Spanish Trail, LLC
                                                              Mizner Park Office Tower
                                                              225 N. E. Mizner Blvd., Suite 510
                                                              Boca Raton, FL 33432
                                                              Phone: (561) 620-0656
                                                              Fax: (561) 620-0657
                                                              eservice@tobinreyes.com
                                                              rar@tobinreyes.com
                                                              sboegem@tobinreyes.com
                                                              csrobinson@tobinreyes.com

                                      CERTIFICATE OF SERVICE

         I hereby certify that on May 27, 2021, I electronically filed the foregoing document with

  the Clerk of the Court using the CM/ECF system, which sent notification of said filing to all

  CM/ECF participants.

                                                              s/Sacha A. Boegem
                                                              Sacha A. Boegem, FBN 0024930




                                                         2
                                                 TOBIN & REYES, P.A.
           MIZNER PARK OFFICE TOWER • 225 N. E. MIZNER BOULEVARD, SUITE 510 • BOCA RATON, FLORIDA • 33432
